Case 0:19-cv-60728-BB Document 182 Entered on FLSD Docket 02/17/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60728-BLOOM/Valle

  JOSE GARCIA, LEDVIN ALARCON,
  and all others similarly situated under
  219 U.S.C. § 216(b),

         Plaintiffs,

  v.

  J&J, INC., d/b/a EAGLE PAINTING,
  JANET S. FIELD and JOHN H. FIELD,

        Defendants.
  _________________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATIONS

         THIS CAUSE is before the Court upon Plaintiff’s Motion in Support of Bill of Costs, ECF

  No. [152] (“Motion for Costs”), and Plaintiff’s Verified Motion for Attorneys’ Fees, ECF No.

  [155] (“Motion for Fees”) (together, the “Motions”). The Court previously referred the Motions to

  Magistrate Judge Alicia O. Valle. ECF No. [156]. On February 1, 2021, Judge Valle issued a

  Report and Recommendations recommending that the Motion for Costs be granted and that the

  Motion for Fees be granted in part and denied in part. ECF No. [181] (the “R&R”). The

  recommendation reflects reductions in certain of the hourly rates requested and the number of

  hours expended, which Judge Valle concluded are warranted in this case. Ultimately, Judge Valle

  recommends that Plaintiff be awarded $159,273.00 in attorneys’ fees and $10,240.00 in costs, for

  a total award of $169,513.00.

         The R&R advised that “[w]ithin fourteen days after being served with a copy of this Report

  and Recommendation, any party may serve and file written objections to any of the above findings

  and recommendations as provided by the Local Rules for this district.” ECF No. [181] at 22. To
Case 0:19-cv-60728-BB Document 182 Entered on FLSD Docket 02/17/2021 Page 2 of 2

                                                              Case No. 19-cv-60728-BLOOM/Valle


  date, neither party has filed objections, nor have they sought additional time in which to do so.

  Nonetheless, the Court has reviewed the Motion and the record, has conducted a de novo review

  of Judge Valle’s R&R, and is otherwise fully advised in the premises. Williams v. McNeil, 557

  F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)).

         Upon review, the Court finds Judge Valle’s R&R to be well-reasoned and correct. The

  Court agrees with the analysis in the R&R and concludes that Plaintiff’s Motion for Costs should

  be granted and that the Motion for Fees should be granted in part for the reasons set forth therein.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Judge Valle’s R&R, ECF No. [181], is ADOPTED.

               2. The Motion for Costs, ECF No. [152], is GRANTED.

               3. The Motion for Fees, ECF No. [155], is GRANTED IN PART AND DENIED

                  IN PART.

               4. Plaintiff is awarded a total of $169,513.00, comprised of $159,273.00 in attorneys’

                  fees, and $10,240.00 in costs.

               5. This case shall remain CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, on February 17, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of record




                                                   2
